Citation Nr: 0626706	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-37 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a right foot 
disability, both on a direct basis and secondary to a right 
knee disability.

3.  Entitlement to service connection for pulmonary embolism, 
claimed as secondary to a right knee disability.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel

INTRODUCTION

The veteran served on active duty in the United States Army 
from February 1999 to August 1999.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (the RO).

The record reflects that the veteran was scheduled for a 
travel board hearing in July 2006.  Without explanation, the 
veteran failed to report for the hearing scheduled, and 
neither he nor his representative has requested any further 
rescheduling.  Accordingly, the Board will proceed to a 
decision on this appeal as if the hearing request had been 
withdrawn.  See 38 C.F.R. § 20.704(d) (2005).

This appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  

Issues not on appeal

Also denied in the February 2003 rating decision was the 
veteran's claim of entitlement to service connection for 
status post left rib fracture.  The veteran did not include 
this issue on his March 2003 notice of disagreement.  
Accordingly, that issue is not before the Board on appeal.  

In the veteran's October 2004 substantive appeal, he 
indicated that his right foot claim "should, in fact, be 
[for] both feet as there is loss in feeling to both."  The 
issue of entitlement to service connection for a left foot 
disability has not yet been addressed by the RO, and is 
referred to the RO for appropriate action.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995) [the Board does not have 
jurisdiction of issues not yet adjudicated by the RO].




REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further evidentiary development.  

Reasons for remand

The right knee claim

With respect to the right knee claim, review of the veteran's 
September 1998 enlistment examination demonstrates he entered 
service with a history of a fracture right knee.  Service 
medical records indicate he presented for treatment for right 
leg and right shin pain and was placed limited physical 
profile for such; no complaints specific to his right knee 
were noted.  

One month after the veteran's separation from military 
service, the veteran presented to J.J.K., M.D., who 
recommended arthroscopic surgery, which was eventually 
completed in May 2000.  

Based on the above-cited evidence, there is no doubt that the 
veteran had a pre-existing injury prior to entering service.  
See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2005).  The relevant inquiry is whether there is "clear and 
unmistakable" evidence that the veteran's right knee 
condition was not aggravated by service.  See 38 U.S.C.A. 
§ 1111; see also VAOPGCPREC 3-2003; Wagner v. Principi, 370 
F. 3d 1089 (Fed. Cir. 2004).   

Of record is an October 2002 VA examination report.  However, 
the examiner noted that the veteran's medical records were 
not reviewed during the examination, and the examiner failed 
to address the crucial matter of whether the veteran's pre-
existing right knee condition was aggravated by service.  

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions concern whether the veteran's pre-service 
right knee condition was aggravated beyond its natural 
progression by his active service from February 1999 to 
August 1999.  This question must be addressed by an 
appropriately qualified physician.  See Charles v. Principi, 
16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) 
(2005) [a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].  

The right foot claim

With respect to the right foot claim, the veteran contends 
that he injured his right foot in service.  

In order to establish service connection for the claimed 
disorder on a direct basis, there must be (1) medical 
evidence of a current disability; (2) evidence of in-service 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In this case, a May 1999 service medical record details a 
right foot injury.  Accordingly, Hickson element (2) has 
arguably been met.  Additionally, the October 2002 VA 
examiner diagnosed the veteran with right foot drop.  
Accordingly, Hickson element (1) has arguably been met.

None of the medical records currently associated with the 
veteran's VA claims folder offer an opinion as to a possible 
causal relationship between the veteran's right foot 
disability and any incident of service, specifically the in-
service right foot injury.  Therefore, the Board finds that, 
pursuant to Charles, supra, a VA nexus opinion is necessary 
to decide the claim. 

Additionally, the October 2002 VA examiner suggested that the 
veteran's right foot condition may be a "complication" of 
the right knee disability.  Accordingly, an inquiry as to the 
relationship between the veteran's right knee condition and 
any existing right foot condition should also be explored.  

The pulmonary claim

The veteran contends that his pulmonary embolism is a result 
of his right knee disability.  See the October 2004 
substantive appeal.  Therefore, the pulmonary claim is 
inextricably intertwined with the right knee claim - if 
service connection is granted for a right knee disability, 
this may impact the pulmonary claim.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Action 
on the veteran's pulmonary claim will accordingly be 
deferred.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should arrange for a 
physician with appropriate expertise 
to review the veteran's VA claims 
folder and provide an opinion, with 
supporting rationale, as to whether 
the veteran's pre-existing right knee 
condition was aggravated beyond its 
natural progression during or due to 
his military service from February 
1999 to August 1999.  The examiner 
should also render an opinion as to 
the relationship, if any, between the 
veteran's right knee and right foot 
disabilities, to include commentary 
on whether a right foot disability 
was aggravated by the right knee 
disability.  The examiner should also 
render an opinion, with supporting 
rationale, as to whether a 
relationship exists between the 
veteran's current right foot 
disability and his military service, 
with specific consideration of a May 
1999 right foot injury.  

If the reviewer believes that 
physical examination and/or 
diagnostic testing of the veteran is 
necessary for any of these opinions, 
such should be scheduled.  A report 
should be prepared and associated 
with the veteran's VA claims folder.  

2.  After the development requested 
above has been completed to the 
extent possible, and after 
undertaking any additional 
development it deems necessary, VBA 
should then readjudicate the issues 
of entitlement to service connection 
for right knee, right foot (on both a 
direct and secondary basis) and 
pulmonary (on a secondary basis) 
conditions.  If the benefits sought 
on appeal remain denied, the veteran 
and his representative should be 
provided a supplemental statement of 
the case and given an appropriate 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


